Allowability Notice
This communication is responsive to Phone Interview on 4/14/2022. 
Status of Claims:
Claims 1, 3-11 and 13-20 are allowed.
Claims 2 and 12 were canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record is reproduced below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the interview with Ms. Aisha Moinuddin on 4/14/2022 to amend the claims.

Listing of Claims:
The claims have been amended as follows:

1.	(Currently Amended)  A method of deploying and managing an integration for a hybrid computing environment, the method comprising:
extracting a first business process features set from pre-packaged integration contents, industry artifacts, and business process documents;
determining a Boolean value for each feature of the first business process features set and a predefined business process area;
classifying each feature of the first business process features set using the Boolean values, thereby identifying a first set of business sub-processes and sub-areas;
generating a business process map for APIs (BPMA) based on the first set of business sub-processes and sub-areas, the BPMA representing relationships between each feature of the first business process features set and a plurality of APIs;
	receiving, from a first entity, a configuration request for a first business sub-process;
	extracting a second business process features set from the first configuration request 
	approximating, using a regression algorithm, [[the]] a functional area for each feature of the second business process features set;
	
	
	creating, using the approximated functional areas 
	validating the business process navigation path by reference to the BPMA;

identifying, using a cognitive operation and based on the business process navigation path, at least a first API that is associated with the first business sub-process;
creating an integration flow that includes at least the first API and is configured to perform the requested first business sub-process;
integration flow 
selecting, via a business process map selection machine learning model and based on the integration flow and BPMA, a business process; and
receiving, at a knowledge graph builder, the selected business process, the integration flow, and the BPMA, wherein the knowledge graph builder:
extracts an API metadata feature set from the integration API using a natural language processor, 
identifies, for each metadata feature in the API metadata feature set, associated parent nodes using a cognitive function based on identification of a relationship between a given parent node and metadata feature,
structures the extracted metadata as structured information,
generates, via a knowledge graph machine learning model, a graph builder using the structured information, and
outputs, via the graph builder, an API knowledge graph that represents relationships between components in the integration flow by plotting the relationships between each metadata feature and their associated parent nodes.

2.	(Cancelled)  
	
3.	(Previously Presented)  The method of claim 1, further comprising:
automatically obtaining first data about a first operation state during a first time period for the hybrid computing environment;
automatically generating at least a first observation indicating a first error occurring during the first time period based on discrepancies detected between the first data and data representing an optimal operation state for the hybrid computing system; and
	automatically executing a first healing action in response to the first observation.

4.	(Currently Amended)  The method of claim 1, further comprising:
	receiving, at an action mapper, input corresponding to [[an]] the integration flow, the API knowledge graph, 
extracting, at the action mapper, configurable API data from the integration flow and knowledge graph; and
	, at the action mapper and using natural language processing techniques, the extracted configurable API data to the configuration data, thereby creating a value map.

	 
5.  	(Currently Amended)  The method of claim 4, further comprising:
	providing the value map to a query builder module;
	building, at the query builder module and based on the value map, a command;
	identifying, at a bot identifier using a cognitive operation, an appropriate bot from a repository of bots configured to execute the command;
	executing, via the identified bot, the command, thereby configuring, deploying, and validating the integration flow; and
	outputting a cloud component deployment status
	
	
	

6.  	(Previously Presented)  The method of claim 3, further comprising:
automatically determining, based on at least the first observation and with reference to a healing action repository, that the first healing action is appropriate for resolving the first error;
	automatically selecting a first bot from a bot repository that is configured to execute the first healing action; and
automatically deploying the first bot, wherein the first healing action is performed by the first bot.

7.  	(Original)  The method of claim 6, further comprising:
automatically obtaining, for a second time subsequent to the first time period, second data about a second operation state of the hybrid computing environment;
automatically generating at least a second observation indicating a second error occurring during the second time based on discrepancies detected between the second data and the data representing the optimal operation state;
determining the first error and the second error both correspond to the same error type; and
automatically transmitting, to an administrator for the hybrid computing environment, in response to determining that the first error and second error correspond to the same error type, a message about the first observation and the second observation.

 8.  	(Original)  The method of claim 7, further comprising:
	automatically obtaining third data about a second healing action performed by the administrator in response to the message; and
	automatically adding the second healing action to the healing action repository as being appropriate for resolving the error type to which the first error and second error correspond.

9.	(Original)  The method of claim 8, further comprising automatically removing, from the healing action repository, the first healing action from a list of healing actions appropriate for resolving the error type to which the first error and second error correspond.

10.	(Original)  The method of claim 6, further comprising:
automatically obtaining, for a second time subsequent to the first time period, second data about a second operation state of the hybrid computing environment;
automatically confirming that the first healing action successfully repaired the first error based on a comparison between the second data and the data representing the optimal operation state; and
automatically updating the healing action repository to reinforce a relationship between the first bot and the first healing action.

11.	(Currently Amended)  A system of deploying and managing an integration for a hybrid computing environment, the system comprising:
	a processor;
	machine-readable media including instructions which, when executed by the processor, cause the processor to:
extract a first business process features set from pre-packaged integration contents, industry artifacts, and business process documents;
determine a Boolean value for each feature of the first business process features set and a predefined business process area;
classify each feature of the first business process features set using the Boolean values, thereby identifying a first set of business sub-processes and sub-areas;
generate a business process map for APIs (BPMA) based on the first set of business sub-processes and sub-areas, the BPMA representing relationships between each feature of the first business process features set and a plurality of APIs;
	receive, from a first entity, a configuration request for a first business sub-process;
	extract a second business process features set from the first configuration request 
	approximate, using a regression algorithm, [[the]] a functional area for each feature of the second business process features set;
	
	
	create, using the approximated functional areas 
	validate the business process navigation path by reference to the BPMA;

identify, using a cognitive operation and based on the business process navigation path, at least a first API that is associated with the first business sub-process;
create an integration flow that includes at least the first API and is configured to perform the requested first business sub-process;
integration flow 
select, via a business process map selection machine learning model and based on the integration flow and BPMA, a business process; and
	receive, at a knowledge graph builder, the selected business process, the integration flow, and the BPMA, wherein the knowledge graph builder:
extracts an API metadata feature set from the integration API using a natural language processor, 
identifies, for each metadata feature in the API metadata feature set, associated parent nodes using a cognitive function based on identification of a relationship between a given parent node and metadata feature,
structures the extracted metadata as structured information,
generates, via a knowledge graph machine learning model, a graph builder using the structured information, and
outputs, via the graph builder, an API knowledge graph that represents relationships between components in the integration flow by plotting the relationships between each metadata feature and their associated parent nodes.

12.	(Cancelled)

13.	(Previously Presented)  The system of claim 11, wherein the instructions further cause the processor to:
automatically obtain first data about a first operation state during a first time period for the hybrid computing environment;
automatically generate at least a first observation indicating a first error occurring during the first time period based on discrepancies detected between the first data and data representing an optimal operation state for the hybrid computing system; and
	automatically execute a first healing action in response to the first observation.

14.	(Currently Amended)  The system of claim 11, wherein the instructions further cause the processor to:
	receive, at an action mapper, input corresponding to [[an]] the integration flow, the API knowledge graph, 
extract, at the action mapper, configurable API data from the integration flow and knowledge graph; and
	, at the action mapper and using natural language processing techniques, the extracted configurable API data to the configuration data, thereby creating a value map.

	 
15.  	(Currently Amended)  The system of claim 14, wherein the instructions further cause the processor to:
	provide the value map to a query builder module;
	build, at the query builder module and based on the value map, a command;
	identify, at a bot identifier using a cognitive operation, an appropriate bot from a repository of bots configured to execute the command;
	execute, via the identified bot, the command, thereby configuring, deploying, and validating the integration flow; and
	output a cloud component deployment status
	
	
	

16.	(Previously Presented)  The system of claim 13, wherein the instructions further cause the processor to:
automatically determine, based on at least the first observation and with reference to a healing action repository, that the first healing action is appropriate for resolving the first error;
	automatically select a first bot from a bot repository that is configured to execute the first healing action; and
automatically deploy the first bot, wherein the first healing action is performed by the first bot.

17.	(Original)  The system of claim 16, wherein the instructions further cause the processor to:
automatically obtain, for a second time subsequent to the first time period, second data about a second operation state of the hybrid computing environment;
automatically generate at least a second observation indicating a second error occurring during the second time based on discrepancies detected between the second data and the data representing the optimal operation state;
determine the first error and the second error both correspond to the same error type; and
automatically transmit, to an administrator for the hybrid computing environment, in response to determining that the first error and second error correspond to the same error type, a message about the first observation and the second observation.

18.	(Original)  The system of claim 17, wherein the instructions further cause the processor to:
automatically obtain third data about a second healing action performed by the administrator in response to the message; and
automatically add the second healing action to the healing action repository as being appropriate for resolving the error type to which the first error and second error correspond.

19.	(Original)  The system of claim 18, wherein the instructions further cause the processor to automatically remove, from the healing action repository, the first healing action from a list of healing actions appropriate for resolving the error type to which the first error and second error correspond.

20.	(Currently Amended)  A system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to:
extract a first business process features set from pre-packaged integration contents, industry artifacts, and business process documents;
determine a Boolean value for each feature of the first business process features set and a predefined business process area;
classify each feature of the first business process features set using the Boolean values, thereby identifying a first set of business sub-processes and sub-areas;
generate a business process map for APIs (BPMA) based on the first set of business sub-processes and sub-areas, the BPMA representing relationships between each feature of the first business process features set and a plurality of APIs;
	receive, from a first entity, a configuration request for a first business sub-process;
	extract a second business process features set from the first configuration request 
	approximate, using a regression algorithm, [[the]] a functional area for each feature of the second business process features set;
	
	
	create, using the approximated functional areas 
	validate the business process navigation path by reference to the BPMA;

identify, using a cognitive operation and based on the business process navigation path, at least a first API that is associated with the first business sub-process;
create an integration flow that includes at least the first API and is configured to perform the requested first business sub-process;
integration flow 
select, via a business process map selection machine learning model and based on the integration flow and BPMA, a business process; and
	receive, at a knowledge graph builder, the selected business process, the integration flow, and the BPMA, wherein the knowledge graph builder:
extracts an API metadata feature set from the integration API using a natural language processor, 
identifies, for each metadata feature in the API metadata feature set, associated parent nodes using a cognitive function based on identification of a relationship between a given parent node and metadata feature,
structures the extracted metadata as structured information,
generates, via a knowledge graph machine learning model, a graph builder using the structured information, and
outputs, via the graph builder, an API knowledge graph that represents relationships between components in the integration flow by plotting the relationships between each metadata feature and their associated parent nodes.

Reasons for Allowance
4.	Claims 1, 3-11 and 13-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
In interpreting the current claims, in light of the Specification filed on 06/5/2020, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Specifically, the prior art of record, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in the independent Claims.
Prior art does not teach claims 1, 11 or 20 as a whole including “extracting a first business process features set from pre-packaged integration contents, industry artifacts, and business process documents;
determining a Boolean value for each feature of the first business process features set and a predefined business process area;
classifying each feature of the first business process features set using the Boolean values, thereby identifying a first set of business sub-processes and sub-areas;
generating a business process map for APIs (BPMA) based on the first set of business sub-processes and sub-areas, the BPMA representing relationships between each feature of the first business process features set and a plurality of APIs;… structures the extracted metadata as structured information,
generates, via a knowledge graph machine learning model, a graph builder using the structured information, and
outputs, via the graph builder, an API knowledge graph that represents relationships between components in the integration flow by plotting the relationships between each metadata feature and their associated parent nodes” of Claim 1. Note that Claims 11 and 20 are substantially similar to Claim 1, thus the same rationale applies with respect to prior art and allowance.  
The closest prior art is Polleri US 2021/0081848, Srivastava US 2017/0192778 and Reitbauer US 2021/0255917. However, prior art still fails to teach the above limitations. Additionally, Applicant’s arguments filed 3/29/2022 have been considered and found persuasive. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455